Title: From Thomas Jefferson to Robert R. Livingston, 4 April 1783
From: Jefferson, Thomas
To: Livingston, Robert R.


        
          Sir
          April 4. 1783.
        
        I am much obliged by the receipt of your favor of to-day and thankful for the honor Congress do me in expressing so kindly their satisfaction with what was no more than duty in me.
        I beg leave also to acknowlege your goodness in the trouble you have taken with my account. It is perfectly agreeable, settled as you mention it, and I would wish nothing further to be proposed for any time I may spend on my return. The sum allowed will liberally reimburse my expences and I never wished any thing more.
        Permit me to express to you my sensibility of the kindness and attentions you have shown me and to subscribe myself with very great sincerity & esteem Sir Your most obedient friend & servt,
        
          Th: Jefferson
        
      